4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 1 of 7




                  IN THE UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

 IN RE: TINA R. WARD                                         CASE NO. 4:17-bk-15028 T
          DEBTOR                                                CHAPTER 13

                      MOTION TO REINSTATE CHAPTER 13 CASE
                       AND SET ASIDE ORDER OF DISMISSAL

        Comes now the Debtor, Tina R. Ward, by and through her attorney, Danyelle J.

 Walker, and for her Motion to Reinstate Chapter 13 Case and Set Aside Order of

 Dismissal, states:

        1.      That the Debtor filed this Chapter 13 bankruptcy proceeding on September

 15, 2017.

        2.      That because the Debtor fell behind on her plan payments, she was placed

 on a strict compliance between the months December 2020 through May 2021.

        3.      That because the Debtor had to pay unexpected expenses, she was unable

 to pay her February 2021 plan payment. Consequently, her case was dismissed on March

 10, 2021, for failure to comply with this Court's order.

        4.      That the Debtor is in need of bankruptcy protection in order to protect her

 vehicles.

        5.      That the Debtor is able to resume making her plan payments and will

 agree to whatever length of strict compliance the Trustee deems necessary.

        WHEREFORE, the Debtor, Tina R. Ward, prays that this Court grant her Motion

 to Reinstate Chapter 13 Case and Set Aside Order of Dismissal and allow all other proper

 relief that she may be entitled to.
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 2 of 7




                          Respectfully submitted,

                          /S/ Danyelle J. Walker
                          Danyelle J. Walker
                          Attorney for the Debtor
                          323 Center Street, Suite 1020
                          Little Rock, AR 72201
                          (501) 374-1448
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 3 of 7




                 IN THE UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

 IN RE: TINA R. WARD                                           CASE NO. 4:17-bk-15028 T
          DEBTOR                                                  CHAPTER 13

                      NOTICE OF OPPORTUNITY TO OBJECT

        Notice is hereby given that the above Debtor filed a Motion to Reinstate Chapter

 13 Case and Set Aside Order of Dismissal on March 19, 2021.

        Interested parties are NOTIFIED to file a written response to the Motion within

 twenty one (21) days from the date of the notice. A Motion to Shorten Time to Object to

 10 Days will be filed along with this Motion to Reinstate.

        FAILURE TO FILE A WRITTEN RESPONSE TO THE DEBTOR’S

 MOTION SHALL BE DEEMED AS A STATEMENT OF NO OPPOSITION AND

 THE COURT MAY ENTER, WITHOUT FURTHER NOTICE, AN ORDER

 GRANTING THE RELIEF REQUESTED. ANY OBJECTIONS MUST BE FILED

 WITH THE UNITED STATES BANKRUPTCY COURT, 300 WEST SECOND

 STREET, LITTLE ROCK, ARKANSAS 72201 AND WITH THE DEBTOR’S

 ATTORNEY.

        If a response opposing the Motion is timely filed, a hearing will be set by

 subsequent notice.

                               Respectfully submitted,
                               /S/ Danyelle J. Walker
                               Danyelle J. Walker
                               Attorney for the Debtor
                               323 Center Street, Suite 1020
                               Little Rock, AR 72201
                               (501) 374-1448
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 4 of 7




                             CERTIFICATE OF SERVICE

        I, Danyelle J. Walker, do hereby certify that a copy of the foregoing Motion was
 delivered to the following, via U.S. Mail, postage prepaid, this 19th day of March 2021:
 Alliance Collection Services                    P.O. Box 981439
 600 W. Main Street Suite A                      El Paso, TX 79998
 Tupelo, MS 38804                                Arkansas Specialty Orthopedic
 Allied Interstate                               600 S. McKinley
 435 Ford Road, Suite 800                        Little Rock, AR 72205
 Minneapolis, MN 55426                           AT&T Mobility
 Allied Interstate LLC                           P.O. Box 10330
 P.O. Box 4000                                   Fort Wayne, IN 46851-0330
 Warrenton, VA 20188                             Bank of America
 Allied Interstate, Inc.                         P.O. Box 15026
 Data Operations                                 Wilmington, DE 19850-5026
 P.O. Box 2455                                   Bank of America, N.A.
 Chandler, AZ 85244-2455                         P O Box 982284
 Alltran Financial, LP                           El Paso, TX 79998-2238
 P.O. Box 610                                    Barclays Bank Delaware
 Sauk Rapids, MN 56379                           P.O. Box 8803
 American Express                                Wilmington, DE 19889
 P.O. Box 981537                                 Becket & Lee
 El Paso, TX 79998-1537                          P.O. Box 3001
 American Express Centurion Bank                 Malvern, PA 19355
 c/o Becket and Lee LLP                          Bill Me Later
 PO Box 3001                                     P.O. Box 2394
 Malvern, PA 19355-0701                          Omaha, NE 68103-2394
 Apple Law Group                                 Capital One
 5000 Birch Street, Suite 3000                   P.O. Box 30281
 Newport Beach, CA 92660                         Salt Lake City, UT 84130-0281
 Arkansas Department of Finance and              Cavalry SPV I, LLC as assignee of GE
 Admin.                                          Retail Bank
 Legal Counsel Room 2380                         500 Summit Lake Drive, Ste. 400
 P O Box 1272                                    Valhalla, NY 10595
 Little Rock, AR 72203-1272
                                                 Cavalry SPV, II
 Arkansas Furniture                              500 Summit Lake Drive
 P.O. Box 965036                                 Suite 400
 Orlando, FL 32896-5036                          Valhalla, NY 10595
 Arkansas Furniture                              CBE Group
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 5 of 7




 1309 Technology Pkwy                    PO Box 10390
 Cedar Falls, IA 50613                   Greenville, SC 29603-0390
 CBSA Collections                        Dept of Ed/Nelnet
 P.O. Box 1929                           3015 Parker Rd
 Stillwater, OK 74076-1929               Suite 400
                                         Aurora, CO 80014
 Cerastes WTB, LLC
 C O WEINSTEIN & RILEY, PS               ECMC
 2001 WESTERN AVENUE, STE 400            111 South Washington Ave.
 SEATTLE, WA 98121                       Suite 1400
                                         Minneapolis, MN 55401
 Cerastes, LLC
 c/o Weinstein Riley                     Educational Credit Management
 2001 Western Avenue, #400               Corporation
 Seattle, WA 98121                       P.O. Box 16408
                                         Saint Paul, MN 55116-0408
 Chase
 P.O. Box 15298                          Encore Receivable Management
 Wilmington, DE 19850-5298               P.O. Box 1880
                                         Southgate, MI 48195-0880
 Chase
 P.O. Box 15123                          Law Group Termination Dept.
 Wilmington, DE 19850-5123               5000 Birch Street, Ste. 3000
                                         Newport Beach, CA 92660
 Chase Bank
 P.O. Box 15298                          LVNV Funding
 Wilmington, DE 19850                    P.O. Box 10497
                                         Greenville, SC 29603-0497
 Collection Services, Inc
 Prospect Bldg. Ste. 950                 LVNV Funding, LLC its successors
 1501 N. University                      and assigns as
 Little Rock, AR 72207                   assignee of FNBM, LLC
                                         Resurgent Capital Services
 Complete Credit Solutions co Peritus    PO Box 10587
 Portfolio                               Greenville, SC 29603-0587
 P.O. Box 141419
 Irving, TX 75014-1419                   Medical College Phys Group
                                         P.O. Box 251508
 Credit One Bank                         Little Rock, AR 72225-1508
 P.O. Box 98872
 Las Vegas, NV 89193                     Midland Credit Management
                                         2365 Northside Drive
 Dell Financial Services                 Suite 300
 c/o DFS Customer Care Dept.             San Diego, CA 92108
 P.O. Box 81607
 Austin, TX 78708                        Midland Funding
                                         2365 Northside Drive
 Dell Financial Services, LLC            Suite 300
 Resurgent Capital Services
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 6 of 7




 San Diego, CA 92108                     P.O. Box 628
                                         Elk Grove, CA 95759-0628
 Midland Funding, LLC
 Midland Credit Management, Inc.         Quantum3 Group LLC
 as agent for Midland Funding, LLC       GCIII LLC
 PO BOX 2011                             P.O. Box 788
 Warren, MI 48090                        Kirkland, WA 98083
 National Recovery Agency                Quantum3 Group LLC as agent for
 2491 Paxton St.                         MOMA Funding LLC
 Harrisburg, PA 17111                    PO Box 788
                                         Kirkland, WA 98083-0788
 NCO Financial
 P.O. Box 4906                           Radiology Associates
 Trenton, NJ 08650                       P.O. Box 8801
                                         Little Rock, AR 72231-8801
 Nissan Motor Acceptance
 Bankruptcy Dept.                        Receivables Performance Mgmt
 P.O. Box 660366                         20816 44th Ave W
 Dallas, TX 75266                        Lynnwood, WA 98036
 PERITUS PORTFOLIO SERVICES              Saline County Recovery
 II, LLC, LLC/Wollemi Ac                 4113 Alcoa Road
 PO BOX 141419                           Benton, AR 72015
 Irving, Tx 75014-1419
                                         SalliMae Servicing
 Phillips Remote Cardiac Servic          P.O. Box 9500
 7 Waterside Xing Ste 301                Wilkes Barre, PA 18773-9500
 Windsor, CT 06095
                                         Santander Consumer USA
 Pinnacle Peridontics                    P.O. Box 560284
 Saline County Recovery, LLC             Dallas, TX 75356
 P.O. Box 1001
 Alexander, AR 72002                     Southern Farm Bureau
                                         P.O. Box 1800
 PORTFOLIO RECOVERY                      Ridgeland, MS 39158
 ASSOCIATES, LLC
 POB 41067                               Southwestern Bell Telephone
 Norfolk, VA 23541                       Attn: Bankruptcy Group
                                         P.O. Box 769
 PRA Receivables Management LLC          Arlington, TX 76004
 Agt of Portfolio Recovery Assc
 P.O. Box 12914                          State of Arkansas Dept of Fin
 Norfolk, VA 23541                       Safety Responsility
                                         P.O. Box 1272, Room 2380
 PRA Receivables Management, LLC         Little Rock, AR 72203
 PO Box 41021
 Norfolk, VA 23541                       Sunrise Credit Services
                                         P.O. Box 9100
 Professional Bureau of Collect          Farmingdale, NY 11735-9100
4:17-bk-15028 Doc#: 52 Filed: 03/19/21 Entered: 03/19/21 14:40:52 Page 7 of 7




 SYNCB/JC Penney                              Little Rock, AR 72205
 P.O. Box 965007
 Orlando, FL 32896-5009                       UAMS Medical Center
                                              P.O. Box 505
 SYNCB/Wal Mart                               Linden, MI 48451-0505
 P.O. Box 965024
 Orlando, FL 32896                            United States Treasury
                                              P.O. Box 7317
 T-Mobile                                     Philadelphia, PA 19101
 P.O. Box 660252
 Dallas, TX 75266-0252                        University Hospital
                                              4301 W. Markham
 U.S. Department of Education C/O             Little Rock, AR 72205
 Nelnet
 121 South 13th Street, Suite 201             Wells Fargo Financial
 Lincoln, NE 68508                            P.O. Box 94498
                                              Las Vegas, NV 89193-4498
 UAMS
 P.O. Box 505                                 Tina R. Ward
 Linden, MI 48451-0505                        P.O. Box 265
                                              Sweet Home, AR 72164
 UAMS
 4301 West Markham Street
 Little Rock, AR 72205
 UAMS
 4301 W. Markham Slot 612


                                    /S/ Danyelle J. Walker
                                    Danyelle J. Walker
